DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Summary
Receipt of Applicant’s remarks and amended claims filed on October 28, 2021 is acknowledged. Claims 1-8 and 10-14 are pending in this application. Claims 4, 5, 8, and 11 have been cancelled. Claims 9 and 15 have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 8 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention because it is indefinite in that the terpene breacher desired is unclear has been withdrawn in view of 
The additional rejection of claim 8 due to the phrase “breacher is mixed a terpene...” has been withdrawn in view of Applicant’s arguments regarding the inclusion of the term “mixed” is not a typographical error.  

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2009/0214676) as evidenced by Essential oil of Melaleuca, terpinen-4-ol type (Tea Tree oil) International Standard 3rd edition 2017-02, p. 1-6. 
Gao et al. teach a method of treating Demodex, sarcoptic mange, demodectic mange, chorioptic mange, notoedric mange or cheyletiella mite infestation on a mammalian animal or human by topically administering one or more of tea tree oil, caraway oil, dill weed oil and one of the compounds of Table 1 (abstract, [0026], [0047], [0056]). 
These pests are all Acari which reads on claim 14. Of the active oils and compounds of Table 1 a majority are low molecular weight and non-polar—see for example gamma-terpenene, alpha-terpene, delta-terpenolene, p-cymene, the various 
Regarding claim 2, Gao et al. describe methods of killing Demodex with a composition comprising 25%, 50% and 100% (+)- carvone, 97% (+)-limonene, 25%, 50% or 100% tea tree oil (which comprises various terpenes, a number of which are low molecular weight non-polar compounds—as evidenced by Essential oil of Melaleuca Table 2). Thus a composition comprising even 25% tea tree oil will contain an amount falling within the range of from 0.01-99.99% alpha- pinene, alpha-terpinene, etc. 

    PNG
    media_image1.png
    362
    383
    media_image1.png
    Greyscale


Regarding claim 9 which calls for the low molecular weight non-polar breacher to be mixed with a terpene which is not terpinen-4-ol, again note that Gao et al. teaches that mixture of the components of Table 1 can be utilized. One can immediately envisage a mixture that does not include terpinen-4-ol. One can also immediately envisage using a mixture that does not contain equal to or greater than 25 wt. % tea tree oil and (+)-carvone or equal to or greater than 97 wt.% limonene as these are only the examples of Table 2 (p. 10). Note also table 2 permits 100% tea tree oil which is not a mixture with (+)-carvone and thus still encompassed by the claims and contains an amount of alpha-pinene and alph-terpinene, etc. in the range of 0.01-99.99% of claim 2. Gao et al. does not specify that the low molecular weight non-polar chemicals of Table 1 and/or those components contained within tea tree oil are working by breaching a Cassie-Baxter state etc. or that they are incapable of forming a Cassie-Baxter state with the arthropod plastron in order to overcome/breach the Laplace pressure of the arthropod plastron and impair the unwettable Cassie-Baxter state of the arthropod plastron, but Gao et al. teach the sole required active step of applying this compound to a human and/or mammal infested with Acari pests. Accordingly, the method of Gao et al. must necessarily be functioning by the mechanism claimed even if not recognized as identical compositions applied in the identical manner as claimed in identical amounts cannot have a different effect. 
Response to Arguments
Applicant’s arguments regarding the rejection of claims over Gao et al. have been fully considered, but are not persuasive. Applicant argues:
*Applicant argues that Gao’s compounds are too polar and would simply burn its way into the mite similar to oxalic acid rather than by changing the unwettable Cassie-Baxter state of the mite plastron via LMWNP agents. 
As note previously, when a reference expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable (see MPEP 2121). Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated: "Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of no enablement." In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559. See MPEP 716.07 for Applicant’s requirements for showing a lack of operability of the prior art.
Importantly, however, the examiner notes that the instant claims are broad. Only reciting a substance that is low molecular weight and non-polar having a sufficiently low surface tension and small molecular size. Looking to dependent claims 4-5, 8 and 10 a number of compounds having these requirements and presumably meeting the functional limitations required by claim 1 are listed. Regarding the relatively small amounts in Table 1 that applicant argues, the examiner also notes that claim 2 calls for 
It appears to the examiner that applicant is of the impression that the invention is narrower than what is encompassed by the claims. The examiner suggests amending the claims to physically limit the breachers by name and to recite the amounts required to achieve the desired effect as one means of overcoming this rejection. Applicant may have discovered how these low-molecular weight non-polar breachers are functioning to kill pests, but such a discovery is not patentable if species of such compounds have been applied to pests because that property/mechanism was present whether or not it was recognized or not since compounds and their properties cannot be separated. Applicant’s attention is directed to MPEP 2112.01 which discloses products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore since Gao discloses application or use of an identical composition, applied in the identical manner to that claims, it cannot have a different effect.  

Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiho et al (JP 4221798 translated by machine obtained via InnovationQ, Source: IFI).
Chiho et al. teach a method of treating ectoparasitic pests by directly applying a composition to the animal ectoparasite ([0023]). 
The animal to be treated includes domestic animals such as cattle, sheep, goats, chickens, dogs, cats, mice, rats, hamsters, squirrels, etc ([0021]). 
The composition applied is effective against a variety of arthropod pests including various lice and acarid insects ([0009]) which reads on claim 14. 

The examiner notes that the open transitional phrase “comprising” permits the inclusion of unrecited elements such as Compounds A and B and the surfactants of Formulation 2. 
Chiho et al. do not recognize that the xylene is working by breaching a Cassie-Baxter state etc. in order to harm the arthropod, but Chiho et al. teach the sole required active step of applying this compound (it is applied to an ectoparasite present on livestock).
 Accordingly, the method of Chiho et al. must necessarily be functioning by breaching an oleo and hydro resistant arthropod plastron as identical compositions applied in the identical manner as claimed in identical amounts cannot have a different effect.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Xylene is not free to interact with the plastron, as it would be in solution form like the present invention.  The xylene, and the two polar insecticides that it is loosely bound to by emulsion will be repelled by the hydrophobic Cassie-Baxter nature of the plastron.

With respect to the rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs in effect and, if so, to what extent, from that of the discussed reference.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiho et al (JP 4221798 translated by machine obtained via InnovationQ, Source: IF I).
The teachings of Chiho are discussed above. 
In addition to that discussed above, Chiho. teach that common carriers, in addition to the xylene of Formulation 2, include other aromatic hydrocarbons such as toluene and aliphatic hydrocarbons including hexane, and kerosene among others. These listed here are all low molecular weight non-polar breachers recited in claim
5. Further carriers include calcium carbonate, a salt of carbonic acid and therefore falling within the scope of calcium chelators of claims 6-7 and 13 ([0012]). 

Chiho et al. also teaches that stabilizers including propyl toluene can be included ([0018]) which is another substance that is a low molecular weight non-polar breacher. The composition can also include a repellant including the terpenes limonene, linalool, citronellal, menthol, etc. ([0017)] which reads on instant claims 7-8 and 10-12.
The specific combination of features claimed (low molecular weight non-polar breacher with a calcium chelator and/or terpene) is disclosed within the broad generic ranges taught by the reference but such “picking and choosing’ within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found.	
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v.A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings 
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included one or more of the many low molecular weight non-polar breachers in place of xylene—and/or to have included one or more of the calcium chelators disclosed in Chiho et al., with or without a terpene repellant, to arrive compositions “yielding no more than one would expect from such an arrangement’, which is to say an effective composition against arthropod pests on animals.

Response to Arguments
Applicant's arguments regarding the rejection of claims over Chiho have been fully considered but are not persuasive. Applicant argue:
*An unexpected result happens when you choose to attack a mite with a sufficiently small LMWNP chemical rather than just using any alkane to help solubilize or emulsify your insecticide the best: the plastron barrier that protects the might abruptly collapses and there is no teaching in Chico to suggest skewing the mixture ratio of non-polar terpenes versus polar terpenes toward a more non-polar nature to optimize the damage that the polar terpenes do to the mite. 


*the lowering of their percentage of polar terpenes in a mixture has, because of the relative toxicity of these polar terpenes, the fortuitous effect of allowing these new formulations to be used around the human eye and on honey bees (in fact Chiho has been implicated in the honey bee die off), a long-felt need. 
The instant claims utilize the open transitional phrase “comprising” which permits the application of prior art having ingredients other than those explicitly listed in the claims. Should applicant wish to prevent the application of compositions like Chiho’s, applicant can amend the claim with “consisting” language to limit the scope to just those ingredients recited in the claim. Such an amendment would remove Chiho as potential prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615